—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, John F. Gangemi appeals from an order of the Family Court, Queens County (Freeman, J.), dated January 5, 1995, which imposed a sanction upon him of $50 to be paid to the Lawyers’ Fund for Client Protection. The notice of appeal filed by the nonparty appellant from the order dated January 5, 1995, is deemed an application for leave to appeal from the order, and leave to appeal is granted.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court did not improvidently exercise its discretion in imposing a sanction upon counsel for the respondent for his failure to appear at a scheduled dispositional hearing (see, 22 NYCRR subpart 130-2). Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.